Title: To John Adams from William Tudor, Sr., July 1821
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir,
					
				
				After waiting nearly in vain to obtain further documents for the biography of James Otis, I have resolved to begin to make the most of the materials, I now possess—I hope in the course of a few days to have completed, the first part of his life, embracing his youth, & what may be called the private part of his professional career—It will all be comprized in a few pages, so few are the anecdotes I have been able to collect. I shall take the liberty of sending it to you, and if you will read it, and give me the advantage of any suggestions or corrections that may occur to you it will be doing me an invaluable favorIn the mean time Sir, it will much oblige me, if you would give me a minute of the main facts in the case of Corbet for killing Lt Panton—I know that Mr Otis left the weight of that trial on your shoulders (which were capable of sustaining it) and there is some mention of it in one of your letters to my Father—but I wish to introduce a mention of it as one of the causes in which he was employed, and still more from its deep interest & connection with the spirit of those times. To do this effectually I wish to make a brief statement of the facts of the case & the trial.May I ask you also if Mr Otis took no part in the proceedings connected with the “massacre” of the 5th of March 1770? I do not recollect to find his name at all connected with any of the measures relating to that remarkable event—I am Dear Sir / with the highest respect / Your Most obed sert
				
					W. Tudor.
				
				
			